 

AMENDMENT NO. 1 TO THE REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1 to THE REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
made as of January 20, 2017 by and among PURE Bioscience, Inc., a Delaware
corporation (the “Company”) and each of the several purchasers signatory hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company and the Purchasers have previously entered into that
certain Registration Rights Agreement, dated December 1, 2016 (the “Registration
Rights Agreement”);

 

WHEREAS, the Company and the Purchasers desire to amend the Registration Rights
Agreement to extend the Filing Date of the Initial Registration Statement (each
as defined in the Registration Rights Agreement);

 

WHEREAS, pursuant to Section 6(f) of the Registration Rights Agreement, the
Registration Rights Agreement may be amended only with the written consent of
(i) the Company and (ii) the Holders of at least a majority in interest of the
then outstanding Registrable Securities; and

 

WHEREAS, the undersigned constitute the Holders of a majority of the Registrable
Securities held by all Holders under the Registration Rights Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to the following:

 

1. Definitions. All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Registration Rights Agreement, as
applicable.

 

2. Amendments.

 

2.1 The definition of “Filing Date” shall be amended and restated in its
entirety to read as follows:

 

““Filing Date” means, with respect to the Initial Registration Statement
required hereunder, the earlier of (i) 30th calendar day following the final
closing date in the offering pursuant to Company’s Confidential Private Offering
Memorandum dated October 3, 2016, as amended or supplemented from time to time,
or (ii) February 6, 2017 and, with respect to any additional Registration
Statements which may be required pursuant to Section 2(c) or Section 3(c), the
earliest practical date on which the Company is permitted by SEC Guidance to
file such additional Registration Statement related to the Registrable
Securities.”

 

   

 

 

3. Effect of Amendment. Except as amended as set forth above, the Registration
Rights Agreement shall continue in full force and effect.

 

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed
one and the same document.

 

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (excluding the choice of law
rules thereof).

 

[Remainder of Page Intentionally Left Blank]

 

  2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Registration Rights Agreement as of the date first written above.

 

  PURE BIOSCIENCE, INC.         By:                       Name:     Title:  

 

Signature Page to Amendment No. 1 to the
Registration Rights agreement for Pure Bioscience, Inc.

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Registration Rights Agreement as of the date first written above.

 

HOLDERS:

 

Name of Holder: __________________________

 

Signature of Authorized Signatory of Holder: __________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

Signature Page to Amendment No. 1 to the
Registration Rights agreement for Pure Bioscience, Inc.

 

   

 

 

